TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-21-00625-CV


                             In the Matter of B. D. C., Appellant


               FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
         NO. JV37874, THE HONORABLE RHONDA HURLEY, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant has filed an unopposed motion to dismiss this appeal. We grant the

motion and dismiss the cause. See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Edward Smith, Justice

Before Chief Justice Byrne, Justices Kelly and Smith

Dismissed on Appellant’s Motion

Filed: June 30, 2022